Spoffokd, J,
The intervenors, Simeon Oscar and Etienne Gústame St. Herman, having, by the evidence adduced to show their maternal descent, shown also their paternal origin, we are of opinion that it was competent for the other parties in interest to show that the connection, of which the interveners thus declared themselves the offspring, was an adulterous connection.
The evidence is clear that their avowed father was, at the time of their conception, the husband of another woman, and not of their mother.
They., .therefore, fall within the prohibition of Article 914 of the Civil Code, •and the District Judge did not err in repelling their claim to the succession of Emilie Peyran. C. C. 201; Succession of Fletcher, 11 An.
The judgment is not complained of by any other party. It is, therefore, .affirmed, with costs.